BUSSEY, Presiding Judge.
Tommy Lee Sebree and Ronnie Dean Cuttler, hereinafter referred to as defendant Sebree and defendant Cuttler, were charged, tried, and convicted in the District Court of Oklahoma County. Defendant Cuttler was convicted of the crime of Grand Larceny and was sentenced to serve two years in the state penitentiary; defendant Sebree was convicted of the crime of Grand Larceny, After Former Conviction of a Felony and was sentenced to serve ten years in the state penitentiary, and they appeal.
This appeal was perfected by the filing of the original record without a transcript of the testimony. The Petition in Error filed herein, attempts to raise issues which, absent the timely filing of a transcript or case made of the trial proceedings, are not properly before the Court. In an appeal on the original record it is the duty of the Court to examine said record for fundamental error.
We have carefully examined the record and find that the trial court had jurisdiction of the persons, subject matter, and authority under law to impose the sentences.
The judgments and sentences appealed from are accordingly affirmed.
NIX and BRETT, JJ., concur.